Citation Nr: 0831420	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-32 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected lumbosacral strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1971.  He is the recipient of the Combat Action Ribbon.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDING OF FACT

Service-connected lumbosacral strain is manifested by range 
of motion of the thoracolumbar spine of flexion to 85 
degrees, extension to 20 degrees, left lateral flexion to 30 
degrees, right lateral flexion to 25 degrees, and bilateral 
rotation to 30 degrees, no additional limitation of motion as 
a result of repetition, and paraspinal tenderness bilaterally 
along the lumbar spine. 


CONCLUSION OF LAW

The criteria for rating in excess of 20 percent for service-
connected lumbosacral strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

The Board notes that, in Pelegrini v. Principi, the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon the contents 
of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 120-21 (2004).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated from the regulation by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to no longer state that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini), effective May 
30, 2008).  Thus, any error related to this element is 
harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the veteran was 
provided with a VCAA notification letter in April 2007, prior 
to the initial unfavorable rating decision issued in 
September 2007.  

The Board observes that the September 2007 letter informed 
the veteran that he must demonstrate that his service-
connected disability had increased in severity, provided 
examples of both lay and medical evidence he could submit in 
support of his claim, and that he should submit evidence of 
how his disability affects his work and daily life.  However, 
no notice apprised him of relevant diagnostic codes, although 
the rating criteria for the spine under Diagnostic Code 5237 
were detailed in the August 2007 statement of the case (SOC).  

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

As for the lack of proper notice of the applicable diagnostic 
codes, in an August 2008 statement, the veteran, through his 
representative, discussed that the assignment of a 40 percent 
rating evaluation was dependent on whether his symptoms more 
closely approximate that rating rather than meet all criteria 
under that rating.  The Board finds it significant that the 
veteran argued for a 40 percent rating, the next highest 
rating available for the thoracolumbar spine, as opposed to a 
30 percent rating, which is applicable only to the cervical 
spine.  Further, in his September 2007 substantive appeal (VA 
Form 9), the veteran stated that he had read the SOC, and the 
Board presumes that his reading included the aforementioned 
rating criteria.  Consequently, the Board concludes the 
veteran had knowledge of the diagnostic codes appropriate to 
his disability, and the lack of notice of the diagnostic 
codes is, therefore, not prejudicial.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).
 
Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores at 41, citing Mayfield, 444 F.3d at 1333.  
Accordingly, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA medical records and 
the report of an April 2007 VA examination were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claim.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim.  

The Board observes that the April 2007 VA examiner stated 
that the veteran's claims file was not available for review; 
however, the Board does not find that this factor renders the 
examination inadequate in this case.  Although the claims 
file was not available for either examiner, a review of the 
claims file prior to an examination is not necessary in all 
instances.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 
403-4 (1997).  Here, the veteran's then-demonstrated level of 
impairment is of the most importance.  Moreover, the examiner 
had access to, and reviewed, the veteran's progress notes 
contained in VA's Computerized Patient Record System (CPRS).  
The Board notes that the only medical evidence documenting 
the veteran's current treatment for his service-connected 
back disability is VA progress notes.  Thus, there is no 
additional medical evidence in the claims folder that would 
not have been available to the examiner CPRS.  Furthermore, 
the veteran had the opportunity to provide the examiner with 
any subjective information he wanted considered by the 
examiner.  Accordingly, the Board finds the April 2007 
examination report is not inadequate for rating purposes, and 
a remand for another examination is unnecessary.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected lumbosacral strain.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran's service-connected lumbosacral strain is 
assigned a 20 percent rating evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237 (2007).  The veteran contends 
that his symptomology is worse than is contemplated under 
such rating, and that a higher rating should, therefore, be 
assigned.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran filed his claim for an increased rating in 
February 2007; thus, the rating criteria for evaluating 
disabilities of the spine effective September 26, 2003, are 
applicable.  See 68 Fed. Reg. 51,454-51,458 (August 27, 
2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 
2004).  These new regulations revised the schedular criteria 
for the rating of all spine disabilities.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5235-5243 (2007).

As relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating. 

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided 
that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under diagnostic 
code 5243, an incapacitiating episode is a period of 
acute signs and symptoms due to intervertebral disk 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disk syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.

At the April 2007 VA examination, the veteran presented with 
subjective complaints of constant low back pain, which he 
described as sharp.  He indicated that his present treatment 
regimen included piroxicam and Tylenol for pain/inflammation, 
which he stated provided good relief.  The veteran reported 
flare-ups with lying supine for three or four hours, standing 
for over 30 minutes, lifting of over 75 pounds and with any 
repetitive movements of the waist.  

Objectively, the examiner noted that the veteran ambulated 
without the use of any assistant devices, although he did use 
bilateral knee braces for chronic knee pain.  The examiner 
observed range of motion of the thoracolumbar spine of 
flexion to 85 degrees, extension to 20 degrees, left lateral 
flexion to 30 degrees, right lateral flexion to 25 degrees, 
and bilateral rotation to 30 degrees.  He indicated that 
there was no additional limitation of motion as a result of 
repetition.  Paraspinal tenderness was found bilaterally 
along lumbar spine.  There were no spasms or weakness 
observed.  Neurological findings included muscle strength 
5/5, intact deep tendon reflexes, and intact sensation.  The 
examiner reported that there was no incapacitation associated 
with the disability for the prior 12 months.  He also stated 
that there were no effects of the disability on the veteran's 
present occupation.

VA treatment records dated through July 2007 are associated 
with the claims file.  However, the Board does not find any 
additional objective evidence in these records that reflect a 
severity other than that noted at the VA examination.  

The Board first considered whether a higher rating is 
warranted under the assigned Diagnostic Code 5237.  In this 
regard, the Board notes that the medical evidence of record 
indicates that the veteran does not experience flexion of the 
thoracolumbar spine to less than 30 degrees or ankylosis of 
the spine.  Therefore, the Board determines that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for the veteran's disability under Diagnostic 
Code 5237.

The Board has considered the effects of pain on the 
functional impairment resulting from the veteran's 
lumbosacral spine disability.  However, the Board finds that 
the effects of pain reasonably shown to be due to the 
veteran's service-connected lumbosacral spine disability are 
contemplated in the 20 percent rating assigned by the RO 
under Diagnostic Code 5237.  There is no indication that 
pain, due to the veteran's back disability, has caused 
functional loss greater than that contemplated by the 20 
percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca.  In fact, April 2007 VA examiner specifically stated 
that range of motion remained the same and was not 
additionally limited by such factors.

The Board next gave consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (2007), as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The Court has held that it is 
possible to have separate and distinct manifestations from 
the same injury which would permit rating under several 
diagnostic codes; however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994). 

Although the April 2007 VA examiner notes a history of 
degenerative joint disease revealed by X-rays, the Board 
notes that a May 2007 X-ray conducted to assess the presence 
of degenerative joint disease of the lumbosacral spine 
revealed the presence of L4 degenerative disc disease, but 
was otherwise unremarkable.  Further, even if the evidence of 
record demonstrated that the veteran had degenerative joint 
disease of the lumbosacral spine, as limitation of motion is 
contemplated in his 20 percent evaluation under Diagnostic 
Code 5237, the veteran is not entitled to a separate rating 
under Diagnostic Code 5003.  

The Board also observes that, while X-rays demonstrated 
degenerative disc disease, the symptomatology of such 
disorder to be considered under the General Formula is not 
distinct from that already considered in his rating under 
Diagnostic Code 5237.  Therefore, assignment of a separate 
rating based on intervertebral disc syndrome under the 
General Formula, Diagnostic Code 5243, would be pyramiding.  
Further, as there is no objective evidence of incapacitating 
episodes, a rating evaluation under the Formula for Rating 
Intervertebral Disc Syndrome is not supported by the 
evidence.   

The Board has considered the veteran's own statements 
regarding the claimed severity of his service-connected 
lumbosacral strain.  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of the severity of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   Moreover, the Board acknowledges the veteran's 
argument that he has suffered from chronic back pain for over 
30 years, requiring medication, and a past change in job 
assignment.  Nevertheless, as discussed, rating evaluations 
are based upon the objective evidence of functional 
limitation during the appeal period, and do not compensate 
for prior limitation or provide additional benefit for 
longevity of disability.  

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected lumbosacral strain 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected 
disability does not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).




ORDER

A rating in excess of 20 percent for service-connected 
lumbosacral strain is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


